Citation Nr: 1525640	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  The Veteran died in June 2010; the appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant indicated on her VA Form 9 in April 2013 that she wanted a Board hearing at a local VA office.  The appellant was scheduled for a hearing in April 2014, but did not appear.  By letter dated the same day as the scheduled hearing, the appellant's representative requested an additional opportunity to review the claims file prior to the hearing, and asked that the hearing be rescheduled thereafter.  The Board finds good cause has been shown and will remand the appellant's appeal to afford her a travel board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a hearing before a Veterans Law Judge at the RO, in accordance with her request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




